ORDER

The Court having considered the Joint Petition of the attorney Grievance Commission of Maryland and the Respondent, Charles E. McClain, Sr., to suspend the Respondent from the practice of law in the State of Maryland for a period of ninety (90) days, it is this 30th day of September, 2005;
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby, GRANTED, and the Respondent, Charles E. McClain, Sr., is suspended from the practice of law in the State of Maryland for a period of ninety (90) days; and it is further,
ORDERED, that the Suspension shall commence thirty (30) days from the date of this Order; and it is further
ORDERED, that the Respondent shall withdraw from and avoid further involvement in the representation of the Estate of Vivian A. Harris and/or Romalis I^assister and/or any matters relating to the property of the late Vivian A. Harris; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Charles E. McClain, Sr., on the effective date of this Order, from the Register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16 — 773(d).